                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:11-cr-171-MOC-DCK


 UNITED STATES OF AMERICA,                                )
                                                          )
                       Petitioner,                        )
                                                          )
 Vs.                                                      )                 ORDER
                                                          )
 SHAMERON WADDELL HALLMAN,                                )
                                                          )
                      Respondent.                         )

       This matter is before the Court on the parties’ joint motion for agreed upon sentence of

130 months with credit for time in state custody. (Doc. No. 23).

       On June 30, 2020, this Court granted Defendant’s motion to vacate, set aside, or correct

sentence, under 28 U.S.C. § 2255, vacated his 18 U.S.C. § 924(c) conviction, and ordered that

Defendant be resentenced on the remaining count at the Court’s earliest convenience. (Doc. No.

22). The parties assert that, given that Defendant’s Section 924(c) conviction has been vacated,

Defendant was eligible to a sentence of time-served as of July 17, 2020. The parties further

assert that if the Court sentences Defendant to time-served and releases him now, Defendant will

arrange to live with his grandmother upon release. The parties further note that defense counsel

has confirmed with Defendant’s grandmother that Defendant will live with her after his release

and that he will have strong family support upon release. In light of these circumstances, the

Court finds that a sentence of 130 months with credit for time in state custody is appropriate

under the sentencing factors in 18 U.S.C. § 3553(a). This Court also finds that entering an

amended judgment without a hearing will facilitate Mr. Hallman’s timely release. Furthermore,

Defendant asserts that he is waiving any rights he may have to request a resentencing hearing.




       Case 3:11-cr-00171-MOC-DCK Document 25 Filed 08/04/20 Page 1 of 2
       In sum, the Court finds that Defendant is hereby resentenced to time-served.

       IT IS, THEREFORE, ORDERED that:

       (1)      The parties’ Joint Motion to Modify Sentence to Time Served and Immediate

Release (Doc. No. 23) is GRANTED;

       (2)      Defendant is ORDERED RELEASED from the custody of the United States

Bureau of Prisons and/or the custody of the U.S. Marshals Service. To allow the Bureau of

Prisons/United States Marshal/Pretrial Services adequate time, such are allowed up to ten days to

comply with this Order.

       (3)      The Clerk shall enter an amended judgment in accordance with this Order.

        The Clerk of Court shall certify copies of this Order to the U.S. Bureau of Prisons, U.S.

Marshals Service, and the U.S. Probation and Pretrial Services Office.



 Signed: August 4, 2020




      Case 3:11-cr-00171-MOC-DCK Document 25 Filed 08/04/20 Page 2 of 2
